—Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered June 3, 2009 in a medical malpractice action. The order denied the motion of defendants Linda Harris, M.D. and University at Buffalo Surgeons, Inc. to set aside a jury verdict and granted the motion of plaintiffs to increase the award of damages for pain and suffering.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [2]). Present — Smith, J.P., Lindley, Sconiers, Pine and Gorski, JJ.